Title: 29th.
From: Adams, John Quincy
To: 


       At about 9 o’clock I set off for Boston, and stopp’d half an hour, at my uncle Adams’s. Saw my Grandmother. I had agreed with Mr. Tyler, to wait for him at Genl. Warren’s, half an hour. I stay’d more than an hour but he did not come. Mrs. Warren surprized me very much by informing me that Mr. Otis, with whom I dined on Saturday; had failed that evening. She said it was a very unexpected stroke to the family themselves. I believe before long every merchant in Boston will fail: for they seem all, to be breaking, one after the other. Charles Warren is to sail the latter end of this week for Cadiz. He was worse to day than common. It was noon before I got to Boston. I dined at Mr. Breck’s in Company with the french Consul Mr. Toscan, and Mr. Appleton the brother of the gentleman I was acquainted with in England and France. It rain’d hard in the afternoon, so that we were obliged to stay; all the afternoon. At about 8 o’clock I left them all there, just ready to sit down to Cards. I thought if once I sat down there would be no getting away till very late. I found Deacon Smith and his family at Dr. Welch’s. They all look’d very dull: the old gentleman especially appeared very much affected, Mr. Otis married his Daughter, and his failing, was very unexpected to him.
       